Citation Nr: 9927172	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
The appellant is the veteran's widow.

This appeal arose from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The appellant testified at a personal 
hearing at the RO in December 1998; a decision rendered in 
January 1999 continued the denials.


FINDINGS OF FACT

1.  The appellant has not shown by competent medical evidence 
that the cause of the veteran's death can be related to his 
period of service.

2.  The veteran was not totally disabled at the time of 
death, nor was his cause of death service-connected.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. § 3.307(6), 3.309(e) (1998).

2.  The appellant lacks legal entitlement under the law for 
Dependent's Educational Assistance.  38 U.S.C.A. § 5107(a), 
Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the cause of the veteran's death due to 
exposure to Agent Orange

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor of the brain becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

Both service in Vietnam during the designated time period and 
the establishment of one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1998) are required in order to establish 
entitlement to the inservice presumption of exposure to an 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).

Some of the facts are not in dispute.  The veteran's death 
certificate revealed that his cause of death was generalized 
cancer.  There were no contributing illnesses.  No autopsy 
was performed.  At the time of his death, he was not service-
connected for any disabilities.

The veteran's service medical records make no reference to 
complaints of or treatment for any type of cancer.  He was 
seen for one complaint of sinus drainage with left sinus 
bleeding on February 11, 1970.  No diagnosis of cancer was 
made.  His separation examination was negative.

Treatment records from Flowers Hospital, a private facility, 
were submitted by the appellant.  These indicated that the 
veteran had first been seen on December 11, 1994 for 
complaints of a severe headache that had been present for the 
past several months.  He also noted some confusion and left-
sided hemiparesis.  A CT scan had revealed the existence of a 
lesion in the right temporal lobe near the basal ganglion 
with cystic degeneration and findings typical of 
glioblastoma.  He underwent a stereotactic biopsy on December 
12 and a subtotal excision of the tumor on December 15, 1994.  
The histology was that of a glioblastoma multiforme.  The 
operative report indicated the exposure of a large cystic 
hemorrhagic tumor associated with a large cyst.  The tumor 
was radically debulked but numerous dural and pia attachments 
were noted.  In one area, an exophytic tumor had ruptured to 
the pia and was growing along the sphenoid wing.  This was 
biopsed and was also shown to be a malignant glioma.  
Postoperatively, he still had some hemiparesis and poor 
attention span.  He and his family were interested in 
aggressive treatment.  They were informed of his very limited 
life span.  The final diagnosis was primary brain tumor, 
glioblastoma.

The appellant testified at a personal hearing at the RO in 
December 1998.  She admitted that the veteran had not been 
service-connected for any disabilities at the time of his 
death.  She stated that her daughter had spoken to someone 
who had claimed to have served with the veteran aboard the 
USS Coral Sea.  This person indicated that the veteran had 
been exposed to Agent Orange.  However, she admitted that she 
did not know what the veteran's duties aboard this ship had 
been.  She also noted that he had been treated for sinus 
trouble and she expressed her belief that his cancer might 
have started here and progressed to his brain.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After a careful review of the evidence, it is found that the 
appellant has failed to submit a well grounded claim for 
service connection for the cause of the veteran's death.  The 
death certificate leaves no doubt that the veteran died from 
"generalized cancer."  His treatment records revealed that 
this cancer was a primary brain tumor.  However, there was no 
indication in the objective medical records that this 
condition was present during service, or that such a tumor 
developed to a compensable degree within one year of his 
separation.  Rather, the records revealed that he was first 
diagnosed with a brain tumor in December 1994, some 24 years 
following his discharge. 

The appellant has alleged that the veteran was exposed to 
Agent Orange during his tour aboard the USS Coral Sea and 
that this exposure resulted in the development of the brain 
tumor that ultimately took his life.  However, while the 
veteran served during the Vietnam era, there is no indication 
that he served in the country of Vietnam.  The appellant has 
indicated that someone who had claimed to have served with 
the veteran had informed her daughter that the veteran had 
been exposed to Agent Orange when he served aboard the USS 
Coral Sea.  Even assuming the truth of this unnamed 
individual's statement, the fact remains that the veteran did 
not suffer from one of the diseases enumerated in 38 C.F.R. 
§ 3.309(e).  Therefore, since service in Vietnam and the 
existence of one of the listed diseases has not been 
established, it may not be presumed that the veteran was 
exposed to any herbicides, to include Agent Orange, during 
active duty.  The appellant also expressed the belief that 
his brain tumor may have originated in the sinuses.  She 
stated that he had been treated for sinusitis for years and 
commented that he had also been seen for nose bleeds in 
service.  Thus, she rendered her opinion that these 
conditions were all related.  However, as a layperson, the 
appellant is not competent to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Significantly, she has not presented any objective 
evidence suggesting a relationship between the tumor that 
caused his death and any incident of service, to include nose 
bleeds.  

As a consequence, it is determined that the appellant has not 
presented evidence of well grounded claim for service 
connection for the cause of the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. 
Chapter 35

A surviving spouse is entitled to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 if the following 
conditions are met:

(a) General.  Basic eligibility exists if 
the veteran:

(1)  Was discharged from service 
under conditions other than dishonorable, 
or died in service; and 

(2)  Has a permanent total service-
connected disability, or

(3)  A permanent total service-
connected disability was in existence at 
the date of the veteran's death; or

(4)  Died as a result of a service-
connected disability

In regard to whether this claim is well grounded, it is noted 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), has held that 
the concept of "well grounded" is limited to the character 
of the evidence submitted by the claimant.  In those cases 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In the instant case, the appellant has requested that she be 
awarded dependent's educational assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  Under the 
circumstances, this claim must be denied.


ORDER

Service connection for the cause of the veteran's death due 
to exposure to Agent Orange is denied.

Entitlement to dependent's educational assistance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

